           Case 1:20-cv-01829-NONE-SAB Document 8 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10    NATIONAL INTERSTATE INSURANCE                     Case No. 1:20-cv-01829-NONE-SAB
      COMPANY,
11                                                      ORDER DISCHARGING ORDER
                    Plaintiff,                          REQUIRING PLAINTIFF TO SHOW
12                                                      CAUSE WHY THIS ACTION SHOULD
             v.                                         NOT BE DISMISSED FOR FAILURE TO
13                                                      COMPLY WITH ORDER AND FAILURE
      TAMANA FREIGHT LINES, LLC, et al.,                TO PROSECUTE
14
                    Defendants.                         DEADLINE: APRIL 15, 2021
15

16
            National Interstate Insurance Company (“Plaintiff”) filed this action on December 29,
17
     2020, against Mike Tamana Freight Lines, LLC, Amanjot Tamana, and Rupinder Tamana. On
18
     this same date, a scheduling order issued setting the mandatory scheduling conference for March
19
     30, 2021. (ECF No. 3.) On February 23, 2021, Plaintiff was ordered to file a notice of status of
20
     service on the defendants within ten days. (ECF No. 4.) On February 25, 2021, Plaintiff
21
     returned a proof of service for Mike Tamana Freight Lines, LLC showing that the defendant was
22
     served by leaving the complaint and summons with a person in charge of the business on January
23
     8, 2021 and mailing a copy of the summons and complaint on January 11, 2021. (ECF No. 5.)
24
     However, Plaintiff did not file proof of service for Defendants Amanjot Tamana or Rupinder
25
     Tamana or otherwise respond to the February 25, 2021 order. On March 9, 2021, an order issued
26
     requiring Plaintiff to show cause why this action should not be dismissed for failure to comply
27
     with the February 23, 2021 order and failure to prosecute. (ECF No. 6.) On March 15, 2021,
28


                                                    1
          Case 1:20-cv-01829-NONE-SAB Document 8 Filed 03/16/21 Page 2 of 2


 1 Plaintiff filed a response to the order to show cause. (ECF No. 7.)

 2          Plaintiff’s response indicates that they recently realized that Defendants Amanjot Tamana

 3 and Rupinder Tamana had been left off of their request for service of the summons and

 4 complaint. Plaintiff states that the parties have discussed a resolution of this action by a

 5 stipulated judgment and they will either file a stipulated judgment or move entry of default by

 6 April 15, 2021.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      The March 15, 2021 order to show cause is DISCHARGED; and

 9          2.      On or before April 15, 2021, Plaintiff shall either file dispositive documents or

10                  seek entry of default against Defendant Tamana Freight Lines, LLC.

11
     IT IS SO ORDERED.
12

13 Dated:        March 16, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
